Citation Nr: 0928344	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for PTSD.  

In July 2007 and March 2008 the Board remanded this claim for 
additional development.  


FINDINGS OF FACT

1.  Resolving all doubt, the evidence shows that the Veteran 
participated in combat.  

2.  Resolving all doubt, the competent evidence shows the 
Veteran has PTSD as a result of his service in the military.  


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the grant of 
service connection.  See, Bernard v. Brown, 4 Vet. App. 384. 
393 (1993).

Analysis

The Veteran seeks service connection for PTSD for traumatic 
events that occurred while serving with the Army in the 
Republic of Vietnam.  The Veteran claims that he was in 
Vietnam from August 8, 1971 to June 22, 1972.  He recounted 
that he served in the 196th Infantry Division while in 
Vietnam and walked with an M16 rifle for one month with 11 
Bravo, 11 Charlie.  While he served with these units the 
Veteran claims he was involved in heavy combat and was fired 
upon, and that just being at the "fire base" was hard, not 
to mention going out on reconnaissance.  He noted that some 
of his fellow soldiers from the 196th Infantry Division, 
Bravo Company were injured in combat in August 1971.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

However, establishment for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with PTSD.  A VA psychiatric 
examination was conducted in August 2007.  The examiner 
indicated that he reviewed the Veteran's claim file.  A 
diagnosis of chronic, moderate PTSD, provisional, was given, 
and it was noted that, pending verification of the Veteran's 
combat status, his symptoms and associated moderate 
psychosocial impairment are more than likely due to military 
service.  

Personnel records show the Veteran served as an Infantryman 
and Indirect Fire Crewman while in the Army and that he 
served in Vietnam for 10 months and 15 days.  Personnel 
records also indicate that he served in Company A, 3rd 
Battalion, 21st Infantry Regiment, 196th Light Infantry 
Brigade, and that some of his principal duties were rifleman, 
auto-rifleman, and mortar gunner.  These records also 
establish that the Veteran received, among others, the Army 
Commendation Medal and Vietnam Service Medal.  

In January 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempted to verify the Veteran's 
claimed stressors.  It was noted that they researched the 
unit history of the 3rd Battalion, 21st Infantry for the 
period ending August 1971, and that the history does not 
verify that Company C participated in combat operations in 
August.  Likewise, Daily Staff Journals and Operational 
Reports were researched and did not verify that Company C 
participated in combat operations.  A subsequent RO document 
notes that the JSRRC should conduct research as to whether 
Company A, 3rd Battalion, 21st Infantry Regiment, 196th Light 
Infantry Brigade engaged in combat, rather than Company C, as 
directed by the March 2008 Board remand.  This was not 
accomplished.  What appears to be a Department of Defense 
(DOD) document dated in March 2009, notes that unit history 
research indicates that Company A did not participate in any 
combat operations in August 1971.  Likewise, Daily Staff 
Journals (DSJs) for periods in August and September 1971 and 
1972 do not verify that Company A participated in any combat 
operations.  

These attempted verifications have limited probative value.  
The January 2009 JSRRC report did not research the company in 
which the Veteran served.  Likewise, the March 2009 DOD 
document did not research both unit histories and DSJs for 
the entire time period that personnel records indicate that 
the Veteran served in Vietnam as an Infantryman and Indirect 
Fire Crewman whose principal duties were as a rifleman and 
auto-rifleman.  

38 U.S.C.A. § 1154(b) notes that the determination as to 
whether a veteran "engaged in combat with the enemy" can be 
established by recognized military combat citations or other 
official records.  Thus, whether a veteran participated in 
combat need not only be established through medals denoting 
combat, but can also be established through personnel 
records.  In light of the limited probative value of the 
JSRRC and DOD attempts to verify the Veteran's claimed 
stressors, the Board finds that the Veteran's personnel 
records indicating that he served in Vietnam for 10 months 
and 15 days as an Infantryman and Indirect Fire Crewman whose 
principal duties were as a rifleman and auto-rifleman 
establish that the Veteran engaged in combat with the enemy.

Therefore, because the Veteran engaged in combat with the 
enemy and his alleged credible stressors are combat-related 
and are consistent with the circumstances of his service, his 
lay statements are accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. § 
1154(b).  Thus, the Board finds that the Veteran has a 
diagnosis of PTSD conforming to 38 C.F.R. § 4.125(a), which 
is based on an account of events during demonstrated combat.  
See 38 C.F.R. § 3.304(f)(3).

At the very least, the evidence is in equipoise and any doubt 
is resolved in the Veteran's favor.  Accordingly, service 
connection for PTSD is warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


